Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The IDS submissions on 9/16/2020, 2/25/2021, and 2/26/2021 have been reviewed and considered.  Some references fail to comply with 37 CFR 1.98(b)(5) and have thus not been considered. Recall from MPEP 609.04(a) that “Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication.”  Several of the references point to the entirety of the document and do not identify the relevant pages identified by Applicant.  This is especially problematic for the references that are hundreds or thousands of pages long and when Applicant has submitted over 9,000 pages for consideration.  This suggests that the documents are unreviewed, irrelevant, or in bad faith and thus are not considered.  Applicant should either remove them or point out the pages identified as relevant. 
Examiner acknowledges Applicant’s duty to disclose relevant information to the office under 37 CFR 1.56(a).  37 CFR 1.97 and 1.98 provide a mechanism by which applicants may comply with that duty.  The rules do not require applicant to file unreviewed or irrelevant documentation.  IDS submissions, like other submissions, are subject to the provisions of 37 CFR 10.18 which requires that an IDS be reviewed to assure its submission does not cause unnecessary delay or needlessly increase the cost of examination.  This would be considered in bad faith.  Molins PLC v. Textron, Inc., 48 F.3d 1172, 1184, 33 USPQ2nd 1823, 1831 (Fed. Cir. 1995) (“burying a particularly material reference in a prior art statement containing a multiplicity of other references can be probative of bad faith”).  See MPEP 2001.
It is desirable to avoid the submission of long lists of documents if it can be avoided.  Clearly irrelevant and marginally pertinent cumulative information should be eliminated.  If a long list is Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  See MPEP 2004.13.
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material].  It ignores the real world conditions under which examiners work.  See Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). (Emphasis in original).  Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to “bury” it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. Fl. 1972).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brent Vecchia on 2/17/2021.
The application has been amended as follows: 

1.-12. (Cancelled)

a plurality of registers; and
an execution unit coupled with the plurality of registers, the execution unit having rotation circuitry caused to execute a rotate instruction indicating a source operand and a rotate amount to store a result in a destination operand indicated by the rotate instruction, the result having the source operand rotated by the rotate amount, and to complete execution of the rotate instruction without reading a carry flag.
14.  (Previously Presented)  The apparatus of claim 13, wherein the execution unit is to complete the execution of the rotate instruction without reading an overflow flag.
15.  (Currently Amended)  The apparatus of claim 14, wherein the execution unit has the rotation circuitry to complete the execution of the rotate instruction without writing the carry flag and without writing the overflow flag.
16.  (Currently Amended)  The apparatus of claim 14, wherein the execution unit has the rotation circuitry to complete the execution of the rotate instruction without reading a sign flag, without reading a zero flag, without reading an auxiliary carry flag, and without reading a parity flag.
17.  (Currently Amended)  The apparatus of claim 16, wherein the execution unit has the rotation circuitry to complete the execution of the rotate instruction without writing the carry flag, without writing the overflow flag, without writing the sign flag, without writing the zero flag, without writing the auxiliary carry flag, and without writing the parity flag.
18.  (Currently Amended)  The apparatus of claim 13, wherein the execution unit has the rotation circuitry to execute the rotate instruction that explicitly specifies the source operand and that explicitly specifies the destination operand.  
19.  (Currently Amended)  The apparatus of claim 13, wherein the execution unit has the rotation circuitry to perform the rotate instruction that explicitly specifies a second source operand having the rotate amount.  
20.  (Currently Amended)  An apparatus comprising:
a plurality of registers; and
rotation circuitry and configured to execute a rotate right instruction explicitly specifying a source operand and an immediate having a rotate amount to store a result in a destination operand explicitly specified by the rotate right instruction, the result having the source operand rotated right by the rotate amount, and to complete execution of the rotate instruction without reading a carry flag, without reading an overflow flag, without writing the carry flag, and without writing the overflow flag.
21.  (Currently Amended)  An apparatus comprising:
a memory controller; and
a  comprising:

a register to store a plurality of flags, including a carry flag, a sign flag, a zero flag, and an overflow flag;
a decoder caused to decode instructions, including a rotate right instruction, wherein at least some of the instructions indicate 64-bit general-purpose registers that are configured to store 64-bit operands in a 64-bit mode and are configured to store 32-bit operands in a 32-bit mode, wherein the 32-bit operands are to be stored in a lower 32-bits of the 64-bit general-purpose registers, and wherein the rotate right instruction is to indicate a 64-bit operand size, a first 64-bit source operand, a second 64-bit source operand, and has a field to specify a first 64-bit general-purpose register; and
a plurality of execution units, including a first execution unit having rotation circuitry caused to execute the rotate right instruction, wherein the execution of the rotate right instruction is to cause the first execution unit to rotate the first 64-bit source operand right by an amount that is to be indicated by the second 64-bit source operand, wherein bits rotated out of a least significant bit of the first 64-bit source operand are to be rotated into a most significant bit of the first 64-bit source operand, and to store a result that is to include the first 64-bit source operand rotated right by the amount into the first 64-bit general-purpose register, and wherein the rotate right instruction is to complete without 
22.  (Previously Presented)  The apparatus of claim 21, wherein the rotate right instruction has at least one bit to specify the 64-bit operand size.
23.  (Previously Presented)  The apparatus of claim 21, wherein the rotate right instruction is to complete without causing any arithmetic flags to be read and without causing said any arithmetic flags to be written. 
24.  (Previously Presented)  The apparatus of claim 21, wherein the rotate right instruction is to complete without causing any flags to be written.
25.  (Previously Presented)  The apparatus of claim 21, wherein the decoder is to decode a second rotate right instruction, and wherein the second rotate right instruction when executed is to cause the carry flag to be read.
26.  (Previously Presented)  The apparatus of claim 21, wherein the processor comprises a reduced instruction set computing (RISC) processor.
27.  (Previously Presented)  The apparatus of claim 21, further comprising a peripheral component interconnect express (PCIe) interface coupled with the processor.
28.  (Previously Presented)  The apparatus of claim 21, further comprising a network controller coupled with the processor.
29.  (Currently Amended)  An apparatus comprising:
a memory controller; 
a comprising:

a register to store a plurality of flags, including a carry flag, a sign flag, a zero flag, and an overflow flag;
instructions, including a rotate right instruction, wherein at least some of the instructions indicate 64-bit general-purpose registers that are configured to store 64-bit operands in a 64-bit mode and are configured to store 32-bit operands in a 32-bit mode, wherein the 32-bit operands are to be stored in a lower 32-bits of the 64-bit general-purpose registers, and wherein the rotate right instruction has at least one bit to specify a 64-bit operand size, is to indicate a first 64-bit source operand, is to indicate a second 64-bit source operand, and has a field to specify a first 64-bit general-purpose register; and
a plurality of execution units, including a first execution unit having an arithmetic logic unit capable of performing a rotation operation that is configured to execute the rotate right instruction, wherein the execution of the rotate right instruction is to cause the first execution unit to rotate the first 64-bit source operand right by an amount that is to be indicated by the second 64-bit source operand, wherein bits rotated out of a least significant bit of the first 64-bit source operand are to be rotated into a most significant bit of the first 64-bit source operand, and to store a result that is to include the first 64-bit source operand rotated right by the amount into the first 64-bit general-purpose register, and wherein the rotate right instruction is to complete without causing the carry flag to be read, without causing the carry flag to be written, without causing the sign flag to be read, without causing the sign flag to be written, without causing the zero flag to be read, without causing the zero flag to be written, without causing the overflow flag to be read, and without causing the overflow flag to be written, wherein the processor is a reduced instruction set computing (RISC) processor.
30.  (Previously Presented)  The apparatus of claim 29, wherein the rotate right instruction is to complete without causing any flags to be written.
31.  (Previously Presented)  The apparatus of claim 29, wherein the decoder is to decode a second rotate right instruction, and wherein the second rotate right instruction when executed is to cause the carry flag to be read.
32.  (Cancelled) 
comprising 
34.  (Cancelled) 
35.  (New) The apparatus of claim 13, wherein the rotation circuitry comprises a barrel rotator.
36.  (New) The apparatus of claim 20, wherein the rotation circuitry comprises one selected from a group consisting of a barrel rotator and an arithmetic logic unit capable of performing a rotation operation.
37.  (New)  An apparatus comprising:
a plurality of registers; and
an execution unit coupled with the plurality of registers, the execution unit having an arithmetic logic unit capable of performing a rotation operation that is caused to execute a rotate instruction indicating a source operand and a rotate amount to store a result in a destination operand indicated by the rotate instruction, the result having the source operand rotated by the rotate amount, and to complete execution of the rotate instruction without reading a carry flag.
38.  (New)  The apparatus of claim 37, wherein the rotate instruction explicitly specifies the source operand, explicitly specifies the destination operand, and explicitly specifies a second source operand having the rotate amount, and wherein the execution unit is to complete the execution of the rotate instruction without reading an overflow flag, without writing the carry flag, and without writing the overflow flag.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to explicitly teach a rotate instruction as claim, specifically with regards to not reading the carry flag, and the associated hardware in view of the rest of the limitations of claim 13.  The other independent claims contain similar limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William B Partridge/Primary Examiner, Art Unit 2183